Citation Nr: 1450506	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-11 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1968 to August 1970, including service in the Republic of Vietnam from June 1969 to August 1970.  He subsequently served in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

Additional lay evidence was added to the record following certification of the appeal to the Board.  However, the Veteran waived the RO's initial consideration of the evidence.  Therefore, the Board may proceed with review of such evidence.  See 38 C.F.R. §§ 19.37, 20.1304 (2014).

A review of the Virtual VA paperless claims processing system reveal additional VA treatment records dated from July 2003 to November 2012 that have been reviewed by the RO and the Board.  In addition, there are documents that are duplicative of those found in the paper claims file with the exception of the Board hearing transcript noted above.  There are no documents in the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that has been experiencing symptoms of hearing loss since his separation from active duty.  See February 2013 Board Hearing Tr. at 4-6.  

The Veteran was afforded a VA audiological examination in April 2010 and was diagnosed with bilateral sensorineural hearing loss.  The examiner opined that it was less likely as not that the Veteran's current hearing loss was the result of in-service noise exposure.  However, it does not appear that the examiner considered the lay evidence in this case.  In fact, following the examination, the Veteran's ex-wife submitted a lay statement attesting to the Veteran's difficulty hearing shortly after his period of active duty.  Instead, it appears that the examiner relied only on the normal hearing tests in service.  

Moreover, the Board notes that the examiner considered an April 1971 periodic examination performed during the Veteran's service in the United States Army Reserve.  Although the examination did not reveal hearing loss as defined by 38 C.F.R. § 3.385, the Board notes that the Veteran did appear to have some decreased hearing at higher thresholds.  In Training Letter 10-02 letter, the Director of the VA Compensation and Pension Service noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For these reasons, the Board finds that an additional medical opinion is necessary to determine the nature and etiology of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding, relevant VA treatment records, to include records from the Northern Arizona VA Healthcare System dated since November 2012.

2.  After obtaining any identified and outstanding records, the AOJ should refer the Veteran's claims file to the April 2010 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file.  He or she should specifically consider the lay statements made by the Veteran and his ex-wife.

It should be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure therein. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.  He or she should consider the April 1971 periodic examination in making this determination.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for the medical opinion would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions and any other development indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



